
	

114 S3458 IS: Two-Generation Economic Empowerment Act of 2016
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3458
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2016
			Mr. Heinrich (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To establish programs to improve family economic security by breaking the cycle of
			 multigenerational poverty, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Two-Generation Economic Empowerment Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Findings; purposes.
					Sec. 3. Definitions.
					TITLE I—Interagency Council on Multigenerational Poverty
					Sec. 101. Interagency Council on Multigenerational Poverty.
					Sec. 102. Information displayed on Council website.
					Sec. 103. GAO Report.
					Sec. 104. Authorization of appropriations.
					TITLE II—2-generation programs
					Sec. 201. Programs.
					Sec. 202. General provisions.
					TITLE III—Performance partnership pilot program
					Sec. 301. Definitions.
					Sec. 302. Performance partnership pilots.
					Sec. 303. Reporting; evaluations.
					Sec. 304. Applicability to existing performance partnership pilots.
					TITLE IV—Social impact bonds pilot program
					Sec. 401. Definitions; purposes.
					Sec. 402. Social impact bond application.
					Sec. 403. Awarding social impact bond contracts.
					Sec. 404. Feasibility study funding.
					Sec. 405. Evaluations.
					Sec. 406. Role of Interagency Council on Multigenerational Poverty.
					Sec. 407. Availability of information related to social impact bond projects.
					Sec. 408. Funding.
					Sec. 409. Community Reinvestment Act.
				
			2.Findings; purposes
 (a)FindingsCongress finds the following: (1)Almost half, or 44 percent, of children in the United States are from low-income families.
 (2)Individuals caught in multigenerational poverty tend to lack the support needed to move beyond day-to-day situations, make long-term financial plans, and support the community around them.
 (3)Twenty-five percent of children in the United States live in single-mother households, and 80 percent of African-American or Hispanic children who live in such households are from low-income families.
 (4)Many of the services and systems that are intended to help low-income families are fragmented, with approaches that address the needs of parents and children separately. These fragmented approaches often leave either the parent or the child behind and dim the family's chance at success.
 (5)In 2009, the Department of Agriculture estimated that 11,500,000 individuals in the United States are from low-income families that reside more than 1 mile from a supermarket, and 2,300,000 of such individuals do not have access to a car.
 (6)Healthy communities have a variety of components, including— (A)safe, sustainable, accessible, and affordable transportation options that enable—
 (i)children to commute to and from school safely; and (ii)parents to seek work outside of their community;
 (B)housing that is affordable, high-quality, socially integrated, and location-efficient; (C)access to quality schools, parks and other recreational facilities, child care, libraries, financial services, and other daily needs; and
 (D)support for healthy behavioral development of children and adolescents. (7)A successful 2-generation program will—
 (A)improve family economic security by creating opportunities for, and addressing the needs of, parents and children;
 (B)break the cycle of multigenerational poverty; and (C)foster and develop healthy communities.
 (8)The return on investment in education for children and their parents is high. Early childhood education programs help children develop new skills and prepare them for grade school. A parent’s level of educational attainment is the best predictor of a child’s success. Higher education opens the door to a stable career with a family-sustaining wage, providing opportunities for families to break the cycle of multigenerational poverty.
 (9)Social capital is a key success factor of the 2-generation approach and builds on the strength and resilience of families, bolstering the aspirations parents have for their children and for themselves. Family poverty is associated with a weaker social network of support. For individuals living in certain regions, the lack of community development contributes to a lack of economic mobility and a lack of multigenerational success.
 (10)Physical and mental health have a major impact on the ability of a family to thrive. There is a well-documented correlation between poor health and poor family finances, with poor health causing poor family finances and poor family finances causing poor health. Improved physical health and health behaviors are associated with higher scores on standardized tests. There is a link between mothers providing a higher level of emotional support and positive outcomes in children, such as children demonstrating an improved social competence and engagement in schooling. Meanwhile, social isolation of children is associated with a higher rate of abuse and neglect of children.
 (b)PurposeThe purpose of this Act is to improve family economic security by breaking the cycle of multigenerational poverty, including through developing 2-generation programs that involve initiatives of the Federal Government, States, local governments, and tribal governments and initiatives of the private sector.
 3.DefinitionsIn this Act: (1)2-generation approachThe term 2-generation approach means the approach to breaking the cycle of multigenerational poverty by improving family economic security through the implementation of 2-generation programs that create opportunities for, and address the needs of, parents and children together.
 (2)2-generation programThe term 2-generation program means a pilot program established under section 201(a). (3)AgencyThe term agency has the meaning given such term in section 551 of title 5, United States Code.
 (4)Council agencyThe term Council agency means an agency listed in any of subparagraphs (A) through (M) of section 101(c)(1). (5)Discretionary appropriationsThe term discretionary appropriations has the meaning given such term in section 250(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c)).
 (6)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
 (7)InterventionThe term intervention means a specific service delivered to achieve an impact through a social impact bond project under title IV.
 (8)Multigenerational povertyThe term multigenerational poverty means pervasive poverty transferred from parents to their children through structural and systematic factors.
 (9)School readinessThe term school readiness means the development of— (A)physical well-being and motor skills;
 (B)social and emotional skills; (C)approaches to learning;
 (D)language skills (including early literacy); and (E)cognition and general knowledge.
 (10)StateThe term State means each of the several States of the United States, the District of Columbia, and each commonwealth or territory of the United States.
 (11)Vulnerable populationThe term vulnerable population means a population consisting of individuals who, as determined by the applicable lead agency designated under section 202(a)—
 (A)are economically disadvantaged; (B)are racial or ethnic minorities;
 (C)are low-income children; (D)are elderly;
 (E)are homeless; (F)are individuals with a disability, as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102);
 (G)are infected with the human immunodeficiency virus (HIV); or (H)have any other chronic health condition, including a severe mental illness.
				IInteragency Council on Multigenerational Poverty
			101.Interagency Council on Mul­ti­gen­er­a­tion­al Poverty
 (a)EstablishmentThere is established within the Federal Government an interagency council to be known as the Interagency Council on Multigenerational Poverty (referred to in this Act as the Council) to carry out the objectives under subsection (b) and the 2-generation approach, including by providing guidance, and addressing questions pertaining, to 2-generation programs and other programs engaging in efforts to break the cycle of multigenerational poverty.
 (b)ObjectivesThe objectives of the Council are each of the following: (1)Establish an ongoing system of coordination among and within agencies or organizations related to programs aimed at breaking the cycle of multigenerational poverty.
 (2)Identify knowledge gaps, research needs, and policy and program deficiencies associated with multigenerational poverty.
 (3)Identify best practices of programs, including the 2-generation programs, and methodologies to break the cycle of multigenerational poverty.
					(c)Membership
 (1)CompositionThe Council shall be composed of at least 1 designee from each of the following: (A)The Office of Management and Budget.
 (B)The Bureau of Indian Affairs. (C)The Department of Agriculture.
 (D)The Department of Education. (E)The Department of Health and Human Services.
 (F)The Department of Housing and Urban Development. (G)The Department of Labor.
 (H)The Department of Transportation. (I)The Department of the Treasury.
 (J)The Department of Veterans Affairs. (K)The Corporation for National and Community Service.
 (L)The Domestic Policy Council. (M)The National Economic Council.
						(2)Designation
 (A)In generalThe head of each Council agency shall designate at least 1 employee described in subparagraph (B) of such agency to serve as a member of the Council.
 (B)ResponsibilitiesAn employee described in this subparagraph shall be a senior employee of the agency whose responsibilities relate to policies, procedures, and economics with respect to family well-being.
						(3)Chairperson
 (A)In generalThe Chairperson of the Council (referred to in this section as the Chairperson) shall be a designee under paragraph (1)(E), as selected by the Council if there is more than 1 such designee.
 (B)Initiating guidanceThe Chairperson, on behalf of the Council, shall identify and invite individuals from diverse entities, including advocates, individuals from nonprofit organizations, small businesses, and philanthropic organizations, and researchers from institutions of higher education, to provide the Council with advice and knowledge pertaining to addressing multigenerational poverty.
						(d)Duties
 (1)Strategic plan to end and prevent multigenerational povertyNot later than 1 year after the date of enactment of this Act, the Council shall develop, make available for public comment, and submit to the President and Congress, a strategic plan to end and prevent multigenerational poverty that includes activities under the 2-generation approach and other activities consistent with the objectives under subsection (b). The Council shall update such plan annually.
 (2)Implementing and advising 2-generation programsThe Council shall establish procedures for implementing the 2-generation approach that consist of—
 (A)coordinating the efforts of each 2-generation program; (B)advising and assisting relevant agencies in the development and implementation of each such program;
 (C)advising relevant agencies on specific programmatic and policy matters related to each such program;
 (D)providing relevant subject matter expertise to each lead agency designated under section 202(a); and
 (E)identifying and addressing issues that may influence the future of each 2-generation program. (3)Reports to Congress (A)Annual reportsNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Council shall prepare and submit to Congress a report that includes—
 (i)information on the progress and results of each 2-generation program in achieving the appropriate quantitative levels for the outcomes described in section 201(b) that each program is designed to achieve; and
 (ii)information on any issue concerning each such program and recommendations to address each such issue.
 (B)Biannual reportsNot later than 1 year after the date of enactment of this Act, and every 2 years thereafter, the Council shall prepare and submit to Congress a report that includes—
 (i)information on the overall progress of the Council in ending and preventing multigenerational poverty; and
 (ii)legislative policy recommendations, including addressing any needs for greater legislative authority to meet the objectives of this Act.
 (4)Available fundingNot later than 90 days after the date of enactment of this Act, each Council agency shall identify, prepare, and submit to the Chairperson a list of funding sources that could support 2-generation programs in achieving the appropriate quantitative levels for the outcomes described in section 201(b) that each program is designed to achieve.
					102.Information displayed on Council website
 (a)In generalThe Council shall ensure that the information listed in subsection (b) is made available to the public and displayed on the official website of the Council.
 (b)InformationThe information listed in this subsection is each of the following: (1)The national strategic plan to end and prevent multigenerational poverty required under section 101(d)(1).
 (2)Information on the 2-generation programs, including— (A)the outcomes described in section 201(b) that each program is designed to achieve, and the appropriate quantitative levels for achieving such outcomes;
 (B)national partners consisting of private and government entities participating in (or interested in participating in), including by funding, a 2-generation program;
 (C)a description of the 2-generation program described in title III, including detailed information on the performance partnership pilots approved under section 302(a), the discretionary appropriations used to carry out such program, and any waivers received under section 202(d) for such program, including information specifying the waivers used for each such pilot; and
 (D)a description of the 2-generation program described in title IV, including the information described in section 407.
 (3)Each report, including the data contained in each such report, that— (A)the Council submits to Congress under section 101(d)(3);
 (B)the Comptroller General of the United States submits under section 103 or 303(c); and (C)is submitted to the Council under section 303(d) or subsection (d) or (e) of section 405.
 (4)Information describing the best practices (as determined by the Council) of the 2-generation programs, and other programs engaging in efforts to break the cycle of multigenerational poverty, to enable interested entities to emulate such best practices in any efforts to end or prevent multigenerational poverty.
					103.GAO Report
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study, and submit a report to Congress and the Interagency Council on Multigenerational Poverty, on Federal block grants under the jurisdiction of council participants to identify barriers and opportunities for collaboration in order to carry out the 2-generation approach.
 (b)ContentsThe study and report under subsection (a) shall— (1)identify block grants that could be used for the 2-generation approach and whether waiver of any funding restriction or requirement in particular would facilitate the 2-generation approach without compromising the policy goals of those block grants;
 (2)identify opportunities and barriers for collaboration among block-grant recipients; and (3)examine any duplications of reporting or applications as a result of such collaboration.
 104.Authorization of appropriationsThere are authorized to be appropriated for each of fiscal years 2017 through 2022 such sums as may be necessary to carry out this title.
			II2-generation programs
			201.Programs
 (a)In generalThe Council shall establish, as 2-generation programs, each of the following: (1)The 2-generation performance partnership pilot program described in title III.
 (2)The 2-generation social impact bonds pilot program described in title IV. (b)Outcome measures (1)EstablishmentThe Council shall establish clearly defined outcome measures for each 2-generation program that include the outcomes described in paragraphs (2) and (3) that each program is designed to achieve and the appropriate quantitative levels for achieving such outcomes.
 (2)Primary outcomesEach 2-generation program shall be designed to achieve primary outcomes consisting of—
 (A)improved academic achievement of children and increased earning potential of parents, including enhanced—
 (i)school readiness of children from birth through age 5; and (ii)educational attainment of parents; and
							(B)
 two or more of the following outcomes: (i)Improved financial stability of families, including increased financial capability of, and savings for, parents and children, achieved through increased earning potential and enhanced financial decisionmaking skills of parents and children.
 (ii)Increased access for parents and children to programs that foster healthy parent-child relationships.
 (iii)Increased opportunities for all family members to participate in programs that address the mental health needs of parents and children.
 (iv)Improved education of parents and children on obesity prevention and nutrition, and a subsequent reduction in rates of obesity and related diseases among parents and children.
 (v)Improved maternal and child health, including social and emotional health and development of mothers and children.
 (3)Cost-effective outcomesIn achieving the primary outcomes described in paragraph (2), each 2-generation program shall make better use of budgetary resources to seek enhanced outcomes that are cost-effective for regions, communities, or vulnerable populations.
					202.General provisions
				(a)Lead agencies
 The Director of the Office of Management and Budget shall, in collaboration with the Council—
 (1)designate a lead agency from among the Council agencies for the purpose of carrying out the 2-generation program described in title III; and
 (2)designate a lead agency from among the Council agencies for the purpose of carrying out the 2-generation program described in title IV.
					(b)Agency head determinations
 (1)In generalA Council agency may participate (directly or by providing discretionary appropriations that have been appropriated to such agency) in the 2-generation program described in title III only upon providing a written determination by the head of such agency to the lead agency designated under subsection (a)(1) that, based on the best available information, transferring resources to participate in such program will not—
 (A)result in such agency reducing any services (funded in whole or in part by the discretionary appropriations of such agency) that such agency provided prior to participating in the 2-generation program; and
 (B)otherwise adversely affect vulnerable populations that are recipients of such services.
 (2)ConsiderationIn making the determination under paragraph (1), the head of the Council agency may take into consideration the discretionary appropriations that will be used in the 2-generation program.
					(c)Transfer authority
 (1)2-generation accountThe lead agency designated under subsection (a)(1) may establish an account for the purpose of carrying out the 2-generation program described in title III, allowing multiple Council agencies participating in the 2-generation program to combine discretionary appropriations for the purpose of carrying out the 2-generation program.
 (2)TransfersSubject to the written approval of the Director of the Office of Management and Budget and paragraph (4), the head of each Council agency participating in the 2-generation program described in title III may transfer discretionary appropriations of the agency to the account established under paragraph (1), to be used for such 2-generation program.
					(3)Availability
 (A)PurposesSubject to the waiver authority under subsection (d), the discretionary appropriations transferred under paragraph (2) shall remain available for the same purposes for which the appropriations were originally appropriated.
 (B)Obligation by the Federal GovernmentThe discretionary appropriations transferred under paragraph (2) shall remain available for obligation by the Federal Government for the period for which such appropriations were permitted to remain available, as of the day before the date of the transfer.
 (4)Notice requirementNot later than 30 days prior to transferring any discretionary appropriations under paragraph (2), the head of the Council agency transferring the appropriations shall provide written notice of the transfer to the Committee on Appropriations of the House of Representatives, the Committee on Appropriations of the Senate, and other appropriate committees of Congress.
					(d)Waiver authority
 (1)In generalTo reduce administrative burdens (including application and reporting requirements) and subject to other provisions of this Act (but notwithstanding subsection (c)(3)(A)), the head of a Council agency participating in the 2-generation program described in title III may waive (in whole or in part) the application, solely with respect to discretionary appropriations used in such 2-generation program, of any statutory, regulatory, or administrative requirement that such agency head—
 (A)is authorized to waive (in accordance with the terms and conditions of the Federal law authorizing such appropriations); or
 (B)would not otherwise be authorized to waive, but for the application of this subsection. (2)Limitations (A)In generalAn agency head described in paragraph (1) shall not waive any requirement related to nondiscrimination, wage and labor standards, or allocation of funds to State or sub-State levels.
 (B)RequirementsFor the waiver of any statutory, regulatory, or administrative requirement described in paragraph (1)(B), an agency head described in paragraph (1) shall—
 (i)prior to granting the waiver, submit to the lead agency designated under subsection (a)(1) a written determination, with respect to the discretionary appropriations described in paragraph (1), that the granting of such waiver for purposes of the 2-generation program described in title III—
 (I)is consistent with the statutory purposes of the Federal program for which such discretionary appropriations were appropriated and the other provisions of this section, as well as the written determination by such agency head under subsection (b)(1);
 (II)is necessary to achieve the appropriate quantitative levels for the outcomes described in section 201(b) that the program is designed to achieve, and is no broader in scope than is necessary to achieve such levels; and
 (III)will result in— (aa)realizing efficiencies by simplifying reporting burdens or reducing administrative barriers with respect to such discretionary appropriations; or
 (bb)increasing the ability of individuals to obtain access to services that are provided through such discretionary appropriations; and
 (ii)provide at least 60 days of advance written notice to the Committee on Appropriations of the House of Representatives, the Committee on Appropriations of the Senate, and other appropriate committees of Congress.
 (e)Prohibited use of assessment for young childrenTo participate in a 2-generation program described in title III or IV, an entity shall provide an assurance that the entity will not assess the achievement of children from birth through grade 2, or programs providing services to such children, by engaging in activities that include—
 (1)assessing such children or programs in a manner that provides or leads to any reward or sanction for any individual child, teacher, early childhood education program, as defined in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003), or school;
 (2)using a single method for assessing the effectiveness of a program serving such children as the primary or only method for assessing such program; or
 (3)evaluating such children for any purpose other than to— (A)improve instruction or classroom environment;
 (B)target high-quality, evidence-based professional development; (C)determine the need for health (including mental health), disability, or family support services;
 (D)inform the quality improvement process for such programs at the State level; (E)evaluate such a program for the purposes of program improvement and providing information to the parents of children participating in such program; or
 (F)provide research conducted as part of a national evaluation. IIIPerformance partnership pilot program 301.Definitions In this title:
 (1)Lead agencyThe term lead agency means the lead agency designated under section 202(a)(1). (2)Performance partnership pilotThe term performance partnership pilot means a project that—
 (A)seeks to identify, through a demonstration, cost-effective strategies for providing services at the State, regional, or local level;
 (B)involves two or more Federal programs (administered by one or more Federal agencies)— (i)with related policy goals; and
 (ii)at least one of which is administered (in whole or in part) by a State, local government, or tribal government;
 (C)carries out the 2-generation approach by achieving the outcomes described in section 201(b), including making better use of budgetary resources to seek enhanced outcomes that are cost-effective for regions, communities, or vulnerable populations; and
 (D)consistent with this title, allows— (i)an entity participating in the project to combine multiple sources of funding acquired by the entity; and
 (ii)multiple entities participating in the project to combine sources of funding acquired by the entities.
						302.Performance partnership pilots
				(a)Approval of pilots
 In accordance with title II and this title, the lead agency shall approve not more than 5 performance partnership pilots under the program described in this title, by entering into performance partnership agreements under subsection (c).
 (b)Use of discretionary appropriationsSubject to section 202 and subsections (a) and (c), a Council agency may use discretionary appropriations appropriated to such agency to participate in one or more of the approved performance partnership pilots.
				(c)Performance partnership agreements
 (1)In generalA Council agency may use discretionary appropriations to participate in a performance partnership pilot only in accordance with the terms of a performance partnership agreement, described in paragraph (3), that is entered into between—
 (A)subject to paragraph (2), the lead agency on behalf of each Council agency participating in such pilot; and
 (B)a representative of each State, local government, or tribal government that has applied for participation in such pilot, in accordance with application procedures established by the lead agency.
 (2)LimitationThe lead agency may only enter into an agreement under paragraph (1) upon receiving, from the head of each Council agency to be participating in such pilot, a written concurrence to enter into such agreement, including an agreement that such Council agency will comply with all requirements under this Act for participating in such pilot.
 (3)Terms of the agreementA performance partnership agreement entered into under paragraph (1) shall specify, at a minimum, each of the following:
 (A)The length of such agreement, which shall end not later than 5 fiscal years after the date of enactment of this Act.
 (B)The Federal programs and federally funded services that are involved in such pilot. (C)The discretionary appropriations that are being used in the performance partnership pilot (by the respective Federal account identifier, and the total amount from such account that is being used in such pilot), and the period of availability for obligation by the Federal Government of such funds.
 (D)The non-Federal funds that are being used in such pilot, by source (which may include private funds and governmental funds) and by amount.
 (E)The State, local, or tribal programs that are involved in such pilot. (F)The populations to be served by such pilot.
 (G)The cost-effective Federal oversight procedures that will be used for the purpose of maintaining the necessary level of accountability for the use of the discretionary appropriations in such pilot.
 (H)The cost-effective State, local, or tribal oversight procedures that will be used for the purpose of maintaining the necessary level of accountability for the use of the discretionary appropriations in such pilot.
 (I)The outcomes described in section 201(b) that such pilot is designed to achieve and the appropriate quantitative levels for achieving such outcomes.
 (J)The appropriate, reliable, and objective outcome-measurement methodology that will be used in carrying out such pilot, to determine the success of such pilot in achieving any outcome, and the appropriate quantitative level for achieving such outcome, specified under subparagraph (I).
 (K)Any statutory, regulatory, or administrative requirements related to a Federal mandatory program that are barriers to achieving any outcome or level specified under subparagraph (I).
 (L)In a case in which, during the course of such pilot, it is determined that the pilot is not achieving the appropriate quantitative levels for the outcomes specified under subparagraph (I)—
 (i)any consequence that will result from the failure to achieve such levels, with respect to the discretionary appropriations that are being used in such pilot; and
 (ii)the corrective actions that will be taken to increase the likelihood that such pilot, upon completion, will have achieved such levels.
							303.Reporting; evaluations
				(a)State, local government, or tribal government reports
 (1)In generalNot later than 90 days after the first day of each fiscal year, a State, local government, or tribal government participating (in whole or in part) in a performance partnership pilot shall submit a report to the lead agency.
 (2)ContentsThe report under paragraph (1) shall include information on— (A)the progress of such performance partnership pilot in achieving the appropriate quantitative levels for the outcomes the pilot is designed to achieve under section 302(c)(3)(I), including data supporting such progress; and
 (B)the discretionary appropriations, and any other funds, used to carry out such performance partnership pilot.
 (b)Council agency reportsNot later than 120 days after the first day of each fiscal year, each Council agency participating in a performance partnership pilot shall submit a report to the lead agency in such manner and containing such information about the performance partnership pilot as the lead agency may require.
				(c)Evaluation by Comptroller General
 (1)In generalThe Comptroller General of the United States shall conduct an evaluation of the 2-generation program described in this title, which shall include information describing—
 (A)the criteria used by the lead agency to approve performance partnership pilots; (B)the States, local governments, and tribal governments that participated in any performance partnership pilot;
 (C)how each such State, local government, and tribal government used funds received under such performance partnership pilot; and
 (D)the success of each performance partnership pilot in achieving the appropriate quantitative levels for the outcomes the pilot is designed to achieve under section 302(c)(3)(I).
 (2)SubmissionNot later than 90 days after the first day of each fiscal year, the Comptroller General of the United States shall submit a report containing the evaluation conducted under paragraph (1) to the lead agency and the Council.
 (d)Lead agency report to the CouncilNot later than 180 days after the first day of each fiscal year, the lead agency shall submit a report to the Council that evaluates the information provided in the reports under subsections (a), (b), and (c).
 304.Applicability to existing performance partnership pilotsNothing in this Act shall be construed to apply to any performance partnership pilot authorized under section 526 of the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2014 (Public Law 113–76), section 524 of the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2015 (Public Law 113–235), or section 525 of the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2016 (Public Law 114–113).
			IVSocial impact bonds pilot program
			401.Definitions; purposes
				(a)Definitions of social impact bond model and social impact bond project
 (1)Social impact bond modelThe term social impact bond model means a method of financing social services in which— (A)Federal funds are awarded to a State or local government only if such State or local government achieves appropriate quantitative levels for certain outcomes agreed upon by the State or local government and the lead agency designated under section 202(a)(2); and
 (B)the State or local government collaborates with service providers, investors (if applicable to the project), and (if necessary) an intermediary to identify—
 (i)an intervention expected to produce such achievement on appropriate quantitative levels; (ii)a service provider to deliver the intervention to the target population; and
 (iii)if applicable, investors to assist in funding the delivery of the intervention. (2)Social impact bond projectThe term social impact bond project means a project that finances social services using a social impact bond model.
 (b)PurposesThe purposes of this title are the following: (1)To reduce poverty among parents and children.
 (2)To improve the lives of families and individuals in need in the United States by funding social programs that achieve real results.
 (3)To ensure Federal funds are used effectively on social services to produce positive outcomes for both service recipients and taxpayers.
 (4)To establish programs that lessen the poverty burden families face in the short-term while fostering opportunities for families to achieve long-term success.
 (5)To establish the use of social impact bonds to address some of our Nation’s most pressing problems. (6)To facilitate the creation of public-private partnerships that bundle philanthropic and other private resources with existing public spending to scale up effective social interventions already being implemented by private organizations, nonprofits, charitable organizations, and local governments across the country.
 (7)To bring pay-for-performance to the social sector, allowing the United States to improve the impact and effectiveness of vital social programs.
					402.Social impact bond application
 (a)NoticeNot later than 1 year after the date of the enactment of this Act, the agency designated by the Council under section 202(a)(2) (referred to in this title as the lead agency), in consultation with the Council, shall publish in the Federal Register a notice that the lead agency is seeking proposals from States or local governments for social impact bond projects in accordance with this section.
 (b)Requirements for social impact bond projectsTo qualify as a social impact bond project under this title, the services provided by the State or local government through the project must—
 (1)produce social benefits and Federal savings by achieving outcomes under section 201(b) at the appropriate quantitative levels; and
 (2)supplement and not supplant any services provided by the State or local government prior to the commencement of the project.
 (c)Feasibility study requiredThe notice described in subsection (a) shall require a State or local government to submit a feasibility study for the social impact bond project that contains the following information:
 (1)The outcome goals of the project. (2)A description of each intervention in the project and the anticipated outcome of such intervention.
 (3)Rigorous evidence demonstrating that the intervention can be expected to produce the desired outcome.
 (4)The target population that will be served by the project. (5)The expected social benefits to participants who receive the intervention and others who may be impacted.
 (6)Projected Federal, State, and local government costs and other costs to conduct the project. (7)Projected Federal, State, and local government savings and other savings, including an estimate prepared by the State or local government of the savings to the Federal, State, and local government, on a program-by-program basis and in the aggregate, if the project is implemented and the outcomes are achieved.
 (8)If savings resulting from the successful completion of the project are estimated to accrue to the State or local government, the likelihood of the State or local government to realize those savings.
 (9)A plan for delivering the intervention through a social impact bond model. (10)A description of the expertise of each service provider that will administer the intervention.
 (11)An explanation of the experience of the State or local government, the intermediary, or the service provider in raising private and philanthropic capital to fund social service investments.
 (12)The detailed roles and responsibilities of each entity involved in the project, including any State or local government entity, intermediary, service provider, independent evaluator, investor, or other stakeholder.
 (13)A summary of the experience of the service provider delivering the proposed intervention, a similar intervention, or a summary demonstrating the service provider has the expertise necessary to deliver the intervention.
 (14)A summary of the unmet need in the area where the intervention will be delivered or among the target population who will receive the intervention.
 (15)The payment terms, the methodology used to calculate outcome payments, the payment schedule, and performance thresholds.
 (16)The project budget. (17)The project timeline.
 (18)The criteria used to determine the eligibility of an individual for the project, including how selected populations will be identified, how they will be referred to the project, and how they will be enrolled in the project.
 (19)The evaluation design. (20)The metrics that will be used to determine whether the outcomes have been achieved and how such metrics will be measured.
 (21)A summary explaining the independence of the evaluator from the other entities involved in the project and the evaluator’s experience in conducting rigorous evaluations of program effectiveness including, where available, well-implemented randomized controlled trials on the intervention or similar interventions.
 (22)The capacity of the service provider to deliver the intervention to the number of participants the State or local government proposes to serve in the project.
 (23)An assurance that the services provided by the State or local government through the project will supplement and not supplant any services provided by the State or local government prior to the commencement of the project.
 (d)Project intermediary information requiredThe feasibility study described in subsection (c) shall also contain the following information about the intermediary for the social impact bond project (whether the intermediary is the service provider or other entity):
 (1)Experience and capacity for providing or facilitating the provision of the type of intervention proposed.
 (2)The mission and goals. (3)Information on whether the intermediary is already working with service providers that provide this intervention or an explanation of the capacity of the intermediary to begin working with service providers to provide the intervention.
 (4)Experience working in a collaborative environment across government and nongovernmental entities. (5)Previous experience collaborating with public or private entities to implement evidence-based programs.
 (6)Ability to raise or provide funding to cover operating costs (if applicable to the project). (7)Capacity and infrastructure to track outcomes and measure results, including—
 (A)capacity to track and analyze program performance; and (B)experience with performance-based contracting and achieving project milestones and targets.
 (8)Role in delivering the intervention. (9)How the intermediary would monitor program success, including a description of the interim benchmarks and outcome measures.
					403.Awarding social impact bond contracts
 (a)Timeline in awarding contractNot later than 6 months after receiving an application in accordance with section 402, the lead agency shall determine whether to enter into a contract for a social impact bond project with a State or local government.
 (b)Considerations in Awarding ContractIn determining whether to enter into a contract for a social impact bond project (the application for which was submitted under section 402) the lead agency, in consultation with the Council and the head of any Federal agency administering a similar intervention or serving a population similar to that served by the project, shall consider each of the following:
 (1)The value to the Federal Government of the outcome expected to be achieved if the outcomes specified in the contract are met at the appropriate quantitative levels.
 (2)The ability of the State or local government in collaboration with the intermediary and the service providers to achieve the outcomes at the appropriate quantitative levels.
 (3)The savings to the Federal Government if the outcomes specified in the contract are met at the appropriate quantitative levels.
 (4)The savings to the State and local governments if the outcomes specified in the contract are met at the appropriate quantitative levels.
 (5)The expected quality of the evaluation that would be conducted with respect to the contract. (c)Contract Authority (1)Contract requirementsIn accordance with this section, the lead agency, in consultation with the Council and the head of any Federal agency administering a similar intervention or serving a population similar to that served by the project, may enter into a contract for a social impact bond project with a State or local government if the lead agency determines that each of the following requirements are met:
 (A)The State or local government agrees to achieve an outcome specified in the contract at the appropriate quantitative level in order to receive payment.
 (B)The Federal payment to the State or local government for each outcome specified is less than or equal to the value of the outcome to the Federal Government over a period not to exceed 15 years, as determined by the lead agency, in consultation with the State or local government.
 (C)The duration of the project does not exceed 15 years, unless the lead agency grants an extension pursuant to paragraph (3)(B).
 (D)The State or local government has demonstrated, through the application submitted under section 402, that, based on prior rigorous experimental evaluations or rigorous quasi-experimental studies, the intervention can be expected to achieve each outcome specified in the contract at the appropriate quantitative level.
 (E)The State, local government, intermediary, or service provider has experience raising private or philanthropic capital to fund social service investments (if applicable to the project).
 (F)The State or local government has shown that each service provider has experience delivering the intervention, a similar intervention, or has otherwise demonstrated the expertise necessary to deliver the intervention.
 (2)PaymentThe lead agency shall pay the State or local government only if the independent evaluator described in section 405 determines that the social impact bond project has met the requirements specified in the contract and achieved an outcome specified in the contract.
					(3)Limitation; optional extension to achieve savings
 (A)In generalSubject to subparagraph (B), the lead agency may not enter into a contract for a social impact bond project under paragraph (1) after the date that is 5 years after the date of the enactment of this Act.
 (B)ExtensionIf the lead agency determines that a social impact bond project that has not achieved the Federal savings it was projected to achieve would achieve such savings if the project were continued for a period that is not greater than 5 years, the lead agency may extend the project for not more than 5 additional years without requiring the State or local government conducting the project to resubmit an application in accordance with section 402.
 (d)Notice of contract awardNot later than 30 days after entering into a contract under this section, the lead agency shall publish a notice in the Federal Register that includes, with regard to such contract, the following:
 (1)The outcome goals of the social impact bond project. (2)A description of each intervention in the project.
 (3)The target population that will be served by the project. (4)The expected social benefits to participants who receive the intervention and others who may be impacted.
 (5)The detailed roles, responsibilities, and purposes of each Federal, State, or local government entity, intermediary, service provider, independent evaluator, investor, or other stakeholder.
 (6)The payment terms, the methodology used to calculate outcome payments, the payment schedule, and performance thresholds.
 (7)The project budget. (8)The project timeline.
 (9)The project eligibility criteria. (10)The evaluation design.
 (11)The metrics that will be used to determine whether the outcomes have been achieved and how these metrics will be measured, including scenarios when only partial outcomes have been achieved.
 (12)The estimate prepared by the State or local government of the savings to the Federal, State, and local government, on a program-by-program basis and in the aggregate, if the contract is entered into and implemented and the outcomes are achieved.
					404.Feasibility study funding
 (a)Requests for funding for feasibility studiesThe lead agency shall reserve a portion of the funding provided in section 408 to assist States or local governments in developing feasibility studies required by section 402(c). To be eligible to receive funding to assist with completing a feasibility study, a State or local government shall submit an application for feasibility study funding containing the following information:
 (1)A description of the outcome goals of the social impact bond project. (2)A description of the intervention, including anticipated program design, target population, an estimate regarding the number of individuals to be served, and setting for the intervention.
 (3)Evidence to support the likelihood that such intervention will produce the desired outcome. (4)The expected social benefits to participants who receive the intervention and others who may be impacted.
 (5)Estimated costs to conduct the project. (6)Estimates of Federal, State, and local government savings and other savings if the project is implemented and the outcomes are achieved at the appropriate quantitative levels.
 (7)An estimated timeline for implementation and completion of the project, which shall not exceed 15 years.
 (8)With respect to a project for which the State or local government selects an intermediary to operate the project, any partnerships needed to successfully execute the project, the ability of the intermediary to foster such partnerships, the identity of likely partners, and whether commitments to participate in the project have been secured from such partners.
 (9)The expected resources needed to complete the feasibility study. (10)An assurance that the services provided by the State or local government through the project will supplement and not supplant any services provided by the State or local government prior to the commencement of the project.
 (b)Federal selection of applications for feasibility studyNot later than 6 months after receiving an application for feasibility study funding under subsection (a), the lead agency, in consultation with the Council and the head of any Federal agency administering a similar intervention or serving a population similar to that served by the project, shall select State or local government feasibility study proposals for funding based on the following:
 (1)The likelihood that the proposal will achieve the desired outcome at the appropriate quantitative level.
 (2)The value of the outcome expected to be achieved. (3)The potential savings to the Federal Government if the social impact bond project is successful.
 (4)The potential savings to the State and local governments if the project is successful. (c)Public disclosureNot later than 30 days after selecting a State or local government for feasibility study funding under this section, the lead agency shall publish on the website of the Council information explaining why a State or local government was granted feasibility study funding.
				(d)Funding restriction
 (1)Feasibility study restrictionThe lead agency may not provide feasibility study funding under this section for more than 50 percent of the estimated total cost of the feasibility study reported in the State or local government application submitted under subsection (a).
 (2)Aggregate restrictionOf the total amount appropriated under section 408, the lead agency may not use more than $5,000,000 to provide feasibility study funding to States or local governments under this section.
 (e)Submission of feasibility study requiredNot later than 6 months after the receipt of feasibility study funding under this section, a State or local government receiving such funding shall complete the feasibility study and submit the study to the Council.
				405.Evaluations
 (a)Contract AuthorityFor each State or local government awarded a social impact bond project approved by the lead agency under this title, the head of the relevant agency, as determined by the Council, shall enter into a contract with such State or local government to pay, from the amount made available under section 408, for an independent evaluation to determine whether the State or local government project has met an outcome specified in the contract at the appropriate quantitative level in order for the State or local government to receive outcome payments under this title.
 (b)Evaluator QualificationsThe head of the relevant agency may not enter into a contract with a State or local government unless the head determines that the entity that will serve as the independent evaluator is independent of the other parties to the contract and has demonstrated substantial experience in conducting rigorous evaluations of program effectiveness including, where available, well-implemented randomized controlled trials on the intervention or similar interventions.
 (c)Methodologies To Be UsedThe evaluation used to determine whether a State or local government will receive outcome payments under this title shall use experimental designs using random assignment or other research methodologies that allow for the strongest possible causal inferences when random assignment is not feasible.
				(d)Progress Report
 (1)Submission of reportThe independent evaluator shall— (A)not later than two years after a project has been approved by the lead agency and biannually thereafter until the project is concluded, submit to the head of the relevant agency and the Council a written report summarizing the progress that has been made in achieving each outcome specified in the contract at the appropriate quantitative level; and
 (B)at the scheduled time of the first outcome payment and at the time of each subsequent payment, submit to the head of the relevant agency and the Council a written report that includes the results of the evaluation conducted to determine whether an outcome payment should be made along with information on the unique factors that contributed to achieving or failing to achieve the outcome, the challenges faced in attempting to achieve the outcome, and information on the improved future delivery of this or similar interventions.
 (2)Submission to CongressNot later than 30 days after receipt of the written report pursuant to paragraph (1)(B), the Council shall submit such report to each committee of jurisdiction in the House of Representatives and the Senate.
					(e)Final Report
 (1)Submission of reportWithin 6 months after the social impact bond project is completed, the independent evaluator shall—
 (A)evaluate the effects of the activities undertaken pursuant to the contract with regard to each outcome specified in the contract; and
 (B)submit to the head of the relevant agency and the Council a written report that includes the results of the evaluation and the conclusion of the evaluator as to whether the State or local government has fulfilled each obligation of the contract, along with information on the unique factors that contributed to the success or failure of the project, the challenges faced in attempting to achieve the outcome, and information on the improved future delivery of this or similar interventions.
 (2)Submission to CongressNot later than 30 days after receipt of the written report pursuant to paragraph (1)(B), the Council shall submit such report to each committee of jurisdiction in the House of Representatives and the Senate.
 (f)Limitation on Cost of EvaluationsOf the amount made available for social impact bond projects in section 408, the lead agency may not obligate more than 15 percent to evaluate the implementation and outcomes of such projects.
 406.Role of Interagency Council on Multigenerational PovertyThe Council shall— (1)coordinate the efforts of social impact bond projects funded by this title;
 (2)advise and assist the lead agency in the development and implementation of such projects; (3)advise the lead agency on specific programmatic and policy matter related to such projects;
 (4)provide subject matter expertise to Council member agencies with regard to such projects; (5)ensure that each State or local government that has entered into a contract with the lead agency for a social impact bond project under this title and each evaluator selected by the head of the relevant agency under section 405 has access to Federal administrative data to assist the State or local government and the evaluator in evaluating the performance and outcomes of the project; and
 (6)address issues that will influence the future of social impact bond projects in the United States. 407.Availability of information related to social impact bond projectsThe Council shall make publicly available, on its official website, a description of the 2-generation program described in this title and information related to the social impact bond projects conducted under this title, including—
 (1)a copy of, or method of accessing, each notice published regarding a social impact bond project pursuant to such title;
 (2)for each social impact bond project conducted under such title— (A)the outcome goals of such project described in section 402(b);
 (B)a description of each intervention in such project; (C)the target population to be served by such project;
 (D)the expected social benefits to participants who receive intervention in each such project and other individuals who may be impacted by such intervention;
 (E)the detailed roles, responsibilities, and purposes of each Federal, State, or local government entity, intermediary, service provider, independent evaluator, investor, or other stakeholder;
 (F)the payment terms, methodology used to calculate outcome payments, payment schedule, and performance thresholds;
 (G)the project budget; (H)the project timeline;
 (I)the project eligibility criteria; (J)the evaluation design;
 (K)the metrics used to determine whether the proposed outcomes have been achieved and how these metrics are measured;
 (L)a copy of the progress reports and the final reports described in section 405 relating to each social impact bond project; and
 (M)an estimate of the savings to Federal, State, and local governments, on a program-by-program basis and in the aggregate, resulting from the successful completion of a social impact bond project.
					408.Funding
 (a)In generalOut of any money in the Treasury not otherwise appropriated, there is hereby appropriated $100,000,000, to remain available until 5 years after the date specified in section 403(c)(3), to carry out the activities authorized under this title.
 (b)LimitationOf the amounts made available under subsection (a), the lead agency may not use more than $1,000,000 in any fiscal year to support the review, approval, and oversight of social impact bond projects, including activities conducted by—
 (1)the Council; and (2)any other agency consulted by the lead agency before approving a social impact bond project under section 403 or awarding funding for a feasibility study under section 404.
 409.Community Reinvestment ActSection 804 of the Community Reinvestment Act of 1977 (12 U.S.C. 2903) is amended by adding at the end the following:
				
 (e)Social impact bond projectsIn assessing and taking into account, under subsection (a), the record of a financial institution, the appropriate Federal financial supervisory agency shall consider, as a factor, investments made by the financial institution in social impact bond projects under title IV of the Two-Generation Economic Empowerment Act of 2016.
